In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-352V
                                  Filed: December 13, 2016
******************************
JEANETTE J. FOSTER,                           *       UNPUBLISHED
as Power of Attorney For                      *
WENDY A. ADAMS                                *
                                              *       Interim Costs; Respondent
                        Petitioner,           *       Does Not Oppose
               v.                             *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
                        Respondent.           *
                                              *
*************************
Nancy Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON INTERIM COSTS1

Roth, Special Master:

         On April 8, 2015, Jeanette J. Foster (“Ms. Foster” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act”), as power of attorney for Wendy A. Adams. Petitioner alleged that
Ms. Adams developed cerebellar ataxia and acute cerebellitis after receiving an influenza
vaccine on October 8, 2013. See generally Petition (“Pet.”), ECF No. 1.

      Petitioner now seeks an award of interim costs in the amount of $10,696.38. Interim
Motion for Costs Only (“Motion for Costs”), ECF No. 53. Respondent has indicated that she has
1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
no objection to petitioner’s application for interim costs. After careful consideration, the
undersigned has determined to grant the request.

        Interim fees and costs may be paid at the discretion of the special master. See Avera v.
Sec’y of HHS, 515 F.3d 1343, 1352 (Fed. Cir. 2008) (“Interim fees are particularly appropriate in
cases where proceedings are protracted and costly experts must be retained.”) While this matter
has not been pending for a “protracted” amount of time,3 an anticipated conclusion does not
appear to be imminent. Due to the amount of cases currently scheduled for hearing, it is unlikely
that this matter will be set for hearing until some time in 2018. Petitioner obtained the services of
expert witness, Lawrence Steinman, M.D. Dr. Steinman’s fees account for $9,500.00 of the
$10,696.38 in costs that petitioner has requested. Pet. Ex. 51, filed Nov. 10, 2016 [ECF No. 59].
Therefore, an award of interim costs is appropriate so that counsel is not unduly financially
burdened during protracted litigation.

        The undersigned would like to emphasize that interim fees and costs are not routinely
awarded. Woods v. Sec’y of HHS, 105 Fed. Cl. 148, 154 (Fed. Cl. 2012). Interim fees and costs
are the exception, rather than the rule. However, based on the overall circumstances of this case
and the reasonableness of the request for costs, the undersigned GRANTS petitioner’s motion
for attorneys’ costs.

       Accordingly, the undersigned awards a lump sum of $10,696.38 in the form of a
check jointly payable to petitioner and petitioner’s counsel, Nancy Meyers.

       The clerk of the court shall enter judgment in accordance herewith.4




IT IS SO ORDERED.

                                                      s/Mindy Michaels Roth
                                                      Mindy Michaels Roth
                                                      Special Master




3
 This matter has been pending for approximately 21 months.
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                  2